Fourth Court of Appeals
                                   San Antonio, Texas
                                        JUDGMENT
                                      No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, LLC, William R. “Bill” Huff,
              Rick D’Angelo, and Riley-Huff Energy Group, LLC,
                                 Appellants

                                                v.

                            LONGVIEW ENERGY COMPANY,
                                     Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 11-09-12583-ZCVAJA
                      Honorable Amado J. Abascal III, Judge Presiding

                               BEFORE THE EN BANC COURT

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and judgment is RENDERED that Longview Energy Company take nothing.

         It is ORDERED that appellants The Huff Energy Fund, L.P., WRH Energy Partners, LLC,
William R. “Bill” Huff, Rick D’Angelo, and Riley-Huff Energy Group, LLC, recover their costs
of this appeal from appellee Longview Energy Company.

       The surety(ies) on appellants’ supersedeas bond, if any, is/are released as a matter of law.

       SIGNED November 25, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice